DETAILED ACTION
Claims 1-15, 18, and 20-24 filed May 12th 2022 are pending in the current action.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Caitlin Ploch (Reg#77,615) on May 23rd 2022.
The application has been amended as follows: 
Claim 20 is amended to correct the dependency from cancelled claim 19. 
20. (CURRENTLY AMENDED) The method of Claim 8, wherein each of the remaining set of multiple actuators is associated with a proximity metric having a value greater than zero, wherein each of the remaining set of multiple actuators is not actuated.
Claims 1-15, 18, and 21-24 remain unchanged from the amendments filed May 12th 2022. 

Allowable Subject Matter
Claims 1-15, 18, and 20-24 are allowed.
The following is an examiner’s statement of reasons for allowance: As asserted by the Applicant, the prior art combination of Clements (US2017/0131775) in view of Raut et al. (US2018/0284894) does not teach “determining a proximity metric based on the first location, the second location, and aggregated distances between the first body region and the second body region across a set of users.”  In the prior art, Clavin et al. (US2011/0173574) teaches aggregating captured data for any combination of users (paragraph 70) and converting the suitable target into a skeletal representation or model of the target (paragraph 102). The skeletal model would teach aggregated distances between the first body region and second body region across a set of users. However, the Examiner finds it non-obvious to create a proximity metric based upon the first location, the second location, and aggregated distances between the first body region and the second body region across a set of users. Thus, independent claims 1 and 8 are found to be non-obvious and allowable. Claims 2-7, 9-15, 18, and 20-24 are allowable based upon their dependency from claims 1 and 8. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809. The examiner can normally be reached 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM LU
Examiner
Art Unit 2624



/WILLIAM LU/Examiner, Art Unit 2624